1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                             )   Case No.: 1:14-cv-00706-DAD-SAB PC
                                                     )
12                   Plaintiff,                      )   SECOND SCHEDULING ORDER
                                                     )
13           v.                                      )   ORDER REQUIRING PARTIES TO NOTIFY
14                                                   )   COURT WHETHER THEY CONSENT TO
     REDDING, et al.,
                                                     )   MAGISTRATE JUDGE JURISDICTION
15                   Defendants.                     )   WITHIN THIRTY DAYS
                                                     )
16                                                   )   ORDER DIRECTING CLERK’S OFFICE TO
                                                     )   SEND LOCAL RULE 281 TO PLAINTIFF
17                                                   )
                                                     )
18                                                       Telephonic Trial Confirmation
                                                     )
                                                         Hearing: February 3, 2020, at 1:30 p.m. in
                                                     )
19                                                       Courtroom 5 (DAD)
                                                     )
20                                                   )
                                                     )   Jury Trial: April 7, 2020, at 1:00 p.m. in Courtroom 5
21                                                   )   (DAD)

22           Plaintiff Gregory Ell Shehee was a civil detainee at time this action was filed and is proceeding

23   pro se in this civil rights action pursuant to 42 U.S.C. § 1983. Following the expiration of the

24   dispositive motion deadline, the case is now ready to proceed to jury trial on Plaintiff’s claim of

25   excessive force against Defendants J. Redding, J. Blanco, K. Peugh, J. Gonzalez, M. Clark, R. Davis,

26   B. T. Bales, Pamela Ahlin, Audrey King, and Jack Carter with respect to an incident on January 31,

27   2011. Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Court now sets a further

28   schedule for this litigation.

                                                         1
1            The parties are required to file pretrial statements in accordance with the schedule set forth

2    herein. In addition to the matters already required to be addressed in the pretrial statement in

3    accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in order

4    to obtain the attendance of witnesses. The procedures and requirements for making such a showing

5    are outlined in detail below. Plaintiff is advised that failure to comply with the procedures set forth

6    below may result in the preclusion of any and all witnesses named in his pretrial statement.

7            At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of the

8    alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of trial

9    evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to produce all

10   of the evidence to prove his case, whether that evidence is in the form of exhibits or witness testimony.

11   If Plaintiff wants to call witnesses to testify, he must follow certain procedures to ensure that the

12   witnesses will be at the trial and available to testify.

13           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to Testify

14   Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give testimony cannot

15   come to court unless the Court orders the warden or other custodian to permit the witness to be

16   transported to court. The Court will not issue such an order unless it is satisfied that the prospective

17   witness has actual knowledge of relevant facts.

18           A party intending to introduce the testimony of incarcerated or civilly detained witnesses who

19   have agreed voluntarily to attend the trial must serve and file concurrent with the pretrial statement a

20   written motion for a court order requiring that such witnesses be brought to court at the time of trial.

21   The motion must: (1) state the name, address, and prison identification number of each such witness;

22   and (2) be accompanied by declarations showing that each witness is willing to testify and that each

23   witness has actual knowledge of relevant facts. The motion should be entitled “Motion for Attendance

24   of Incarcerated Witnesses.”

25           The willingness of the prospective witness can be shown in one of two ways: (1) the party

26   himself can swear by declaration under penalty of perjury that the prospective witness has informed

27   the party that he or she is willing to testify voluntarily without being subpoenaed, in which declaration

28   the party must state when and where the prospective witness informed the party of this willingness; or

                                                            2
1    (2) the party can serve and file a declaration, signed under penalty of perjury by the prospective

2    witness, in which the witness states that he or she is willing to testify without being subpoenaed.

3            The prospective witness’s actual knowledge of relevant facts can be shown in one of two ways:

4    (1) if the party has actual firsthand knowledge that the prospective witness was an eyewitness or an

5    ear-witness to the relevant facts (e.g., if an incident occurred in Plaintiff’s cell and, at the time,

6    Plaintiff saw that a cellmate was present and observed the incident, Plaintiff may swear to the

7    cellmate’s ability to testify), the party himself can swear by declaration under penalty of perjury that

8    the prospective witness has actual knowledge; or (2) the party can serve and file a declaration signed

9    under penalty of perjury by the prospective witness in which the witness describes the relevant facts to

10   which the prospective witness was an eye or ear witness. Whether the declaration is made by the party

11   or by the prospective witness, it must be specific about the incident, when and where it occurred, who

12   was present, and how the prospective witness happened to be in a position to see or to hear what

13   occurred at the time it occurred.

14           The Court will review and rule on the motion for attendance of incarcerated or civilly detained

15   witnesses specifying which prospective witnesses must be brought to court. Subsequently, the Court

16   will issue the order necessary to cause the witness’s custodian to bring the witness to court.

17           Motions for the attendance of incarcerated or civilly detained witnesses, if any, must be filed

18   on or before December 3, 2019. Oppositions, if any, must be filed on or before January 3, 2020.

19           2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to Testify

20   Voluntarily - If a party seeks to obtain the attendance of incarcerated or civilly detained witnesses

21   who refuse to testify voluntarily, the party should submit with his pretrial statement a motion for the

22   attendance of such witnesses. Such motion should be in the form described above. In addition, the

23   party must indicate in the motion that the incarcerated witnesses are not willing to testify voluntarily.

24           3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

25   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated witness’s

26   voluntary attendance to notify the witness of the time and date of trial. No action need be sought or

27   obtained from the Court.

28   ///

                                                           3
1           4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

2    Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

3    voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the party

4    seeking the witness’s presence must tender an appropriate sum of money for the witness. Id. In the

5    case of an unincarcerated witness, the appropriate sum of money is the daily witness fee of $40.00

6    plus the witness’s travel expenses. 28 U.S.C. § 1821.

7           If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who refuse

8    to testify voluntarily, Plaintiff must first notify the Court in writing of the name and location of each

9    unincarcerated witness. The Court will calculate the travel expense for each unincarcerated witness

10   and notify Plaintiff of the amount(s). Plaintiff must then, for each witness, submit a money order

11   made payable to the witness for the full amount of the witness’s travel expenses plus the daily witness

12   fee of $40.00. The subpoena will not be served upon the unincarcerated witness by the United States

13   Marshal unless the money order is tendered to the Court. Because no statute authorizes the use of

14   public funds for these expenses in civil cases, the tendering of witness fees and travel expenses is

15   required even if the party was granted leave to proceed in forma pauperis.

16          If Plaintiff wishes to have the Marshal serve any unincarcerated witnesses who refuse to testify

17   voluntarily, Plaintiff must submit the money orders to the Court no later than January 3, 2020. In

18   order to ensure timely submission of the money orders, Plaintiff must notify the Court of the names

19   and locations of his witnesses, in compliance with step one, on or before November 25, 2019.

20          The parties are advised that failure to file pretrial statements as required by this order may

21   result in the imposition of appropriate sanctions, which may include dismissal of the action or entry of

22   default.

23          Although one party has declined Magistrate Judge jurisdiction, the following is important

24   information about scheduling and trailing cases:

25          District Court Judges of the Fresno Division of the Eastern District of California have one of

26   the heaviest caseload in the nation. As a result, each District Judge schedules multiple trials to begin

27   on each available trial date. Civil cases will trail and begin as soon as a courtroom is cleared. The law

28

                                                          4
1    requires that the Court give any criminal trial priority over civil trials or any other matter. A civil trial

2    set to begin while a criminal trial is proceeding will trail the completion of the criminal trial.

3            The Court cannot give advance notice of which cases will trail or for how long because the

4    Court does not know which cases actually will go to trial or precisely how long each will last. Once

5    your trial date arrives, counsel, parties and witnesses must remain on 24-hour-stand-by until a court

6    opens. Since continuance to a date certain will simply postpone, but not solve, the problem,

7    continuances of any civil trial under these circumstances will no longer be entertained, absent a

8    specific and stated finding of good cause. The Court will use its best efforts to mitigate the effect of

9    the foregoing and to resolve all cases in a timely manner.

10           One alternative is for the parties to consent to a United States Magistrate Judge conducting all

11   proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C. § 28 U.S.C. 636(c),

12   Federal Rule of Civil Procedure 73, and Local Rule 305. The Eastern District Magistrate Judges, all

13   experienced former trial lawyers, use the same jury pool and same court facilities as United States

14   District Court Judges. Since Magistrate Judges do not conduct felony trials, they have greater

15   flexibility and schedule firm trial dates. Judgment entered by a United States Magistrate Judge is

16   appealable directly to the United States Court of Appeal for the Ninth Circuit. While there are

17   scheduling benefits to consenting to Magistrate Judge jurisdiction, substantive rulings and decisions

18   will not be affected by whether a party chooses to consent or not.

19           As another response to its large caseload, the Fresno Division of the Eastern District of

20   California is assigning cases, whenever possible, to Article III District Court Judges from around the

21   nation as Visiting Judges. Pursuant to the Local Rules, Appendix A, such reassignments will be

22   random, and the parties will receive no advance notice before their case is reassigned to an Article III

23   District Court Judge from outside of the Eastern District of California.

24           Settlement Conference:

25           The Honorable Dale A. Drozd requires a mandatory settlement conference before a judicial

26   officer prior to commencement of trial proceedings. Local Rule 270a). Therefore, the Court will

27   arrange for the scheduling of the conference and issue a corresponding order in due course.

28   ///

                                                           5
1           Accordingly, the Court HEREBY ORDERS as follows:

2           1.      This matter is set for telephonic trial confirmation hearing before the Honorable Dale

3    A. Drozd on February 3, 2020, at 1:30 p.m. in Courtroom 5;

4           2.      This matter is set for jury trial before the Honorable Dale A. Drozd on April 7, 2020, at

5    1:00 p.m. in Courtroom 5;

6           3.      The parties shall appear telephonically for the February 3, 2020 trial confirmation

7    hearing by dialing 877-402-9757 (access code 6966236) at the time of the hearing. Because the Court

8    may be hearing other matters using the same conference line, please wait to state your appearance

9    until your case has been called and appearances are requested. Keep all background noise to a

10   minimum. Use of any feature(s) that may have an impact upon the quality of voice transmission (such

11   as speakerphones, headsets, etc.) are prohibited; use of a land line or hand held cell phone is required;

12          4.      Plaintiff shall serve and file a pretrial statement as described in this order on or before

13   December 3, 2019;

14          5.      Defendants shall serve and file a pretrial statement as described in this order on or

15   before January 3, 2020;

16          6.      In addition to electronically filing their pretrial statement, Defendants shall e-mail the

17   pretrial statement to: dadorders@caed.uscourts.gov;

18          7.      If Plaintiff intends to call incarcerated witnesses at time of trial, Plaintiff shall serve and

19   file a motion for attendance of incarcerated witnesses as described in this order on or before

20   December 3, 2019;

21          8.      The opposition to the motion for the attendance of incarcerated witnesses, if any, shall

22   be filed on or before January 3, 2020;

23          9.      If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse to

24   testify voluntarily, Plaintiff must notify the Court of their names and locations on or before November

25   29, 2019, and Plaintiff must submit the money orders, as described in subsection 4 of this order, to the

26   Court on or before January 3, 2020;

27          10.     The Clerk’s Office shall send the parties consent/decline forms;

28

                                                          6
1             11.   Within thirty (30) days from the date of service of this order, the parties shall notify the

2    Court whether they consent to or decline Magistrate Judge jurisdiction by filling out the enclosed

3    forms and returning them to the Court; and

4             12.   The Clerk’s Office shall send Plaintiff a copy of Local Rule 281.

5
6    IT IS SO ORDERED.

7    Dated:     August 13, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         7
